Citation Nr: 1534341	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including on a direct basis and based upon aggravation by service-connected asbestosis.

2.  Entitlement to service connection for a heart condition, including coronary artery disease (CAD), including on a direct basis and based upon aggravation by service-connected asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2011, the Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the claims file.

The case was remanded in December 2011 for additional development.  In an August 2014 decision, the Board denied service connection for COPD and a heart disorder.  At such time, the Board also remanded the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a compensable disability rating for bilateral hearing loss for additional development.  

Thereafter, the Veteran appealed the portion of the decision that denied service connection for COPD and a heart disorder to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the August 2014 decision with respect to the denial of service connection for COPD and a heart disorder on a direct basis, including as due to service in the boiler room, and based upon aggravation by service-connected asbestosis, which was granted in a May 2015 Order.  The JMR also noted that the Veteran did not challenge the determinations in the August 2014 decision with respect to the denial of service connection for COPD and a heart disorder on the basis that they were caused by service-connected asbestosis (as opposed to aggravated).

Relevant to the issues remanded in August 2014, the Board notes that the development ordered has not yet been completed and they have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.  

As was noted in the August 2014 Board decision, in October 2013, the Veteran submitted a claim for a compensable rating for asbestosis.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from September 2008 through March 2012 as well as a June 2014 Appellate Brief.  A review of the documents in VBMS reveals VA treatment records dated from November 2013 through June 2014, the May 2015 JMR, the results of a May 2015 VA Disability Benefits Questionnaire for respiratory conditions and treatment records from the Louisiana Heart Hospital, and a June 2015 Appellate Brief.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, the May 2015 JMR indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the August 2014 decision.

By way of background, the Veteran claimed service connection for COPD and a heart disorder on a direct and secondary basis.  Specifically, during the April 2011 Board hearing, he testified that he spent 12-14 hours a day in the engine room aboard ship during his military service with very poor ventilation.  He indicated that he breathed a lot of exhaust and gas fumes and fumes from burning black oil and also had breathing problems related to this while in the service.  He also asserted that his COPD is secondary to his service-connected asbestosis.  The Veteran further testified that his heart condition, diagnosed as CAD, is related to his military service, or is secondary to his service-connected asbestosis.

As noted above, the Board remanded the Veteran's claims for service connection for COPD and a heart condition in December 2011.  The Board's remand instructions ordered VA examinations in order to determine the nature and etiology of his diagnosed COPD and coronary artery disease.  Specifically, the examiner was asked to offer the following opinions:

      (a) Whether it is at least as likely as not that the Veteran's COPD
      and/or a heart condition is related to the Veteran's military service,
      to include his duties in the boiler room.

      (b) Whether it is at least as likely as not that the Veteran's COPD
and/or a heart condition is caused or aggravated by his
      service-connected asbestosis.

In the August 2014 decision, the Board relied on an April 2012 VA examiner's statements that COPD and CAD were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The April 2012 VA examiner stated that the Veteran was diagnosed with COPD in November 2002, asbestosis in January 2007, and coronary artery disease in November 2007.  The examiner opined that the Veteran's COPD was at least as likely as not caused by his documented 75 pack year history of cigarette smoking and that the Veteran's CAD was at least as likely as not caused by his documented 75 pack year history of cigarette smoking, hyperlipidemia, and elevated BMI (body mass index).  It was also noted that the Veteran's September 1963 separation physical documented a normal respiratory examination and a normal cardiovascular examination.  In addition, his March 1966 and April 1968 examinations documented normal respiratory and cardiovascular examinations.  The examiner also stated that the preponderance of the medical literature does not list asbestosis as a cause of COPD or CAD.  Regarding aggravation, the examiner stated that, when the Veteran was diagnosed with COPD in 2002, the baseline was mild and his FEV1-FVC ratio was largely unchanged between November 2007 and March 2012, and he did not require oxygen supplementation, oral bronchodilators, or inhaled anti-inflammatories.  Moreover, the Veteran's current severity was not greater than the baseline.  The VA examiner stated that the baseline for the Veteran's coronary artery disease was mild and that, in November 2007, he underwent a percutaneous coronary intervention (PCI) to the proximal ramus, proximal left anterior descending (LAD), and mid ramus, and, in August 2011, he had a restent placed to the mid LAD.  It was noted that the Veteran's current severity was not greater than his baseline. 

In its August 2014 decision, the Board relied on the April 2012 VA examination and opinion in denying service connection for COPD and a heart disorder.  The JMR found that the Board erred in relying on the April 2012 VA examination as this examination was inadequate since the examiner did not specifically considered whether the Veteran's boiler room duties resulted in his COPD or CAD.  To the contrary, given the doctor's discussions and rationales, which only mentioned asbestosis, it appears that his opinion was limited to asbestosis.

The JMR further observed that, with regard to the examiner's opinion as to whether the Veteran's COPD was aggravated by his service-connected asbestosis, it was unclear whether the examiner relied on the correct evidence to establish a baseline.  The examiner correctly noted that the Veteran was diagnosed with COPD in 2002. The examiner stated "COPD baseline was mild" and that the Veteran had been diagnosed with COPD in 2002.  The Board interpreted this as the examiner stating that when the Veteran was diagnosed in 2002, the baseline was mild.  However, it is not clear from the report that this was what the examiner was saying or what evidence the examiner was relying upon.  In his examination he only references
pulmonary function test (PFT) findings in 2007 and 2010.  However, the record contains the findings of a December 2002 PFT.  Furthermore, while the examiner noted that the Veteran was diagnosed with asbestosis in January 2007, the record contains a November 2006 computed tomography (CT) scan showing granulomatous changes and "pleural plaques most consistent with prior asbestos exposure," which indicates that Appellant may have had asbestosis at least as early as November 2006.  Thus, the JMR indicated that, on remand, the examiner should indicate whether he reviewed the December 2002 PFT results and whether this was used to determine the baseline.  The examiner should also address whether the Veteran had asbestosis at least as early as November 2006 and if so, the examiner should address whether it is possible to determine how long prior to November 2006 the Veteran had asbestosis.

Finally, with regard to the question of aggravation of CAD by the service-connected
asbestosis, the examiner also noted that the baseline severity was mild, but in the section wherein he was required to "provide the date and nature of the medical evidence used to provide the baseline" the examiner references that the Veteran was status post PCI in November 2007, which suggests that the examiner was using the post-PCI condition of the Veteran as the baseline, but the Veteran was diagnosed with asbestosis in January 2007 and, as noted above, as early as November 2006 a CT scan showed granulomatous changes and "pleural plaques most consistent with prior asbestos exposure."  Thus, the evidence shows that the Veteran had asbestosis for at least approximately a year prior to PCI.  Thus, the JMR concluded that, on remand the examiner should address whether the Veteran's condition following the PCI was the appropriate baseline.

Based on such JMR, the Board finds that a remand is necessary in order to obtain an addendum medical opinion.

Notably, after the May 2015 JMR was issued, the AOJ received the results of a May 2015 VA Disability Benefits Questionnaire for respiratory conditions and treatment records from the Louisiana Heart Hospital.  Significantly, the examiner provided the following opinion: "COPD is a progression of the previous diagnosis. The COPD is due to the Veteran's asbestosis.  He was diagnosed with asbestosis in 1989, which has now led to COPD.  He is not a smoker.  COPD is not uncommon complication of asbestosis in both smokers and non-smokers."  

In a June 2015 Appellate Brief, the Veteran's representative argued that the May 2015 VA Disability Benefits Questionnaire for respiratory conditions provides a causal/aggravational etiological link between the Veteran's service-connected asbestosis and his currently diagnosed COPD.  However, the Board notes that this opinion is not probative as it does not appear to be based on an accurate factual premise.  Significantly, the May 2015 opinion notes that the Veteran was diagnosed with asbestosis in 1989 and that the Veteran is "not a smoker."  However, a review of the claims file shows that the earliest evidence of asbestosis is a November 2006 CT scan and that the Veteran has a significant history of smoking.  As such, further medical opinion is needed in this case.  

Additionally, a review of the record shows that the Veteran has been receiving VA treatment through the Biloxi, Mississippi, facility since March 2000.  However, the most recent VA medical records in the record, aside from a December 2014 VA audiological evaluation, an April 2015 VA psychiatric examination, and the May 2015 VA Disability Benefits Questionnaire for respiratory conditions, are dated in June 2014.  Given the need to remand for an addendum opinion, any outstanding VA medical records dated after June 2014 should be obtained for consideration in the Veteran's appeal.  

Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed COPD and heart disorder.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed COPD and/or heart disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records from the Biloxi facility dated from June 2014 to the present.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Thereafter, return the claims file to the VA examiner who conducted the Veteran's April 2012 VA respiratory/heart examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the April 2012 VA respiratory/heart examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

After reviewing the record, the examiner should opine:

(a) Whether it is at least as likely as not that the Veteran's COPD and/or a heart condition is related to the Veteran's military service, to include his duties in the boiler room.

(b) Whether it is at least as likely as not that the Veteran's COPD and/or a heart condition is aggravated by his service-connected asbestosis.

In answering the above questions the examiner should:

* specifically consider whether the Veteran's in-service boiler room duties resulted in his COPD or CAD.

*  indicate whether he reviewed the December 2002 PFT results and whether this was used to determine the baseline.  

* address whether the Veteran had asbestosis at least as early as November 2006 and if so, the examiner should address whether it is possible to determine how long prior to November 2006 the Veteran had asbestosis.

* address whether the Veteran's condition following the November 2007 PCI was the appropriate baseline.

* consider the results of a May 2015 VA Disability Benefits Questionnaire and treatment records from the Louisiana Heart Hospital wherein the examiner stated: "COPD is a progression of the previous diagnosis. The COPD is due to the Veteran's asbestosis.  He was diagnosed with asbestosis in 1989, which has now led to COPD.  He is not a smoker.  COPD is not uncommon complication of asbestosis in both smokers and non-smokers."

In offering any opinion, the examiner should consider the Veteran's lay statements regarding the onset and continuity of symptomatology of his alleged COPD and heart disorders.  Any opinion expressed should be accompanied by a complete rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

